EXHIBIT 10.1
 
STOCK PURCHASE AND LOAN OPTION AGREEMENT
 
This Stock Purchase and Loan Option Agreement (this “Agreement”) is entered into
as of May 30, 2005 by and among MRD Holdings Inc., (the “Investor”), a
corporation organized and existing under the laws of the State of Delaware, with
its corporate address at The Naaman’s Building Suite 206, 305 Silverside Rd., DE
19810 Wilmington, Delaware, USA, and MR3 Systems, Inc., (the “Company”), a
corporation organized and existing under the laws of the State of Delaware, with
its corporate address at 435 Brannan Street Suite 200, San Francisco, California
94107.
 
RECITALS
 
A. The Company desires to issue and sell to Investor, and Investor desires to
purchase at the Initial Closing (as defined below), on the terms and conditions
set forth herein, 400,000 shares of Series B Convertible Preferred Stock of the
Company, par value $0.01 per share, for a total purchase price of $1,000,000.
The purchase price being paid by Investor shall be $2.50 per share, or an
aggregate of $1,000,000 (“Purchase Price”). Each share of Preferred Shares shall
be convertible into Common shares of the Company at the rate of twenty-five (25)
Common shares for each share of Preferred Shares.
 
B. Subject to the terms and conditions set forth in this Agreement, the Company
desires to grant to Investor a ninety day (90) day option to purchase from the
Company, the following securities: (a) Convertible Promissory Notes in the
aggregate principal amount of $4,500,000 (the “Notes”) and/or (b) 2,534,090
shares of Series B Convertible Preferred Stock. The Convertible Promissory Notes
shall be in the form of Exhibit A hereto. The shares of Series B Convertible
Preferred Stock issued to Investor pursuant to this Agreement are hereinafter
referred to as the “Preferred Shares.” The Company also desires to issue to
Investor the Warrant(s) in the form of Exhibit B hereto (the “Warrant”). The
Preferred Shares, the Notes, the Warrant, and the Common Stock issuable on
exercise of the Warrants are referred to herein as the “Securities”).
 
AGREEMENT
 
In consideration of the mutual covenants and agreements set forth herein, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.  DEFINITIONS.
 
For the purpose of this Agreement capitalized terms not otherwise defined herein
have the meanings set forth in Exhibit F.
 
2.  PURCHASE AND SALE OF COMPANY SECURITIES - LOAN OPTION.
 
2.1  Purchase Price. Subject to the terms and conditions contained herein, and
in reliance upon the representations, warranties and agreements contained
herein, the Company shall issue and sell to Investor, and Investor shall
purchase, the Preferred Shares at the Initial Closing (as defined in Section
2.2). The purchase price being paid by Investor shall be $2.50 per share, or an
aggregate of $1,000,000 (“Purchase Price”).
 
 
 

--------------------------------------------------------------------------------

 
2.2  Closing; Delivery. The purchase and sale of the Preferred Shares shall take
place at the offices of the Company at ten o’clock a.m. on May 30, 2005, or at
such other time and place as the Company and Investor mutually agree upon,
orally or in writing (which time and place are designated as the “Initial
Closing”). In the event there is more than one closing, the term “Closing” and
“Closing Date” shall apply to each such closing unless otherwise specified
herein. At each Closing, the Company shall deliver to Investor certified copies
of minutes of meetings of directors approving the issuance, allotment and
registration of the Preferred Shares together with a certificate representing
the Preferred Stock being purchased thereby against payment of the purchase
price by wire transfer to a bank account designated by the Company.
 
2.3  Option. Investor shall have the right, but not the obligation, any time
within ninety (90) days of the Initial Closing (the “Option Period”), to
purchase from the Company in any combination, (a) Notes in the maximum aggregate
principal amount of $4,500,000, and/or (b) 2,534,090 shares of Series B
Preferred Stock, par value of $.01 per share, with a purchase price of $2.50 per
share. Should the Investor elect to convert the Notes into Series B Preferred
Stock, then the number of shares of Preferred Shares, when converted into Common
Stock and when combined with the Preferred Shares purchased at the Initial
Closing, shall constitute, upon issuance, 51% of the issued and outstanding
voting and capital stock of the Company. At the second closing (“Second
Closing”), the Company shall also issue to Investor the Warrant. The Warrant
shall represent Holder’s continuing right to purchase that number of shares of
Common Stock of the Company representing fifty-one percent (51%) of the total
number of shares of capital stock of the Company as of the Second Closing Date,
calculated on a fully-diluted as converted-to-common basis (“Fully Diluted
Basis”).
 
2.4  Second Closing. Should the Investor exercise the option granted to the
Investor under Section 2.3 above, the Company agrees to execute and deliver to
the Investor, at the Second Closing the Notes and/or the Preferred Shares. The
Company and the Investor also agree as follows:
 
2.4.1  The proceeds from the Notes and/or Preferred Shares, as applicable, are
to be allocated and used as follows as determined by the Board of Directors of
the Company:
 
(a)  Three Million Dollars (US$3,000,000) for the working capital of the
Company, and
 
(b)  One Million Five Hundred Thousand Dollars (US$1,500,000) to pay down
existing liabilities of the Company (other than any liability to any Affiliate
of the Company) as determined by the Board of Directors of the Company after the
Second Closing.
 
2.4.2  As security for the Loan, the Company will grant to the Investor a first
priority lien on all the assets of the Company, pursuant to the Security
Agreement attached hereto as Exhibit E. The Security Agreement shall secure all
amounts owing under the Notes, together with the performance of all obligations
of the Company to the Investor under this Agreement.
 
 
 
-2-

--------------------------------------------------------------------------------

 
2.5  Jurisdictions, Technology Transfer, Protection and Access To Trade Secrets
As further consideration for the Investor’s agreement to acquire the Securities,
concurrent with the Second Closing, the Company agrees to transfer to Investor
exclusive rights to the Company Technology, for utilization and development in
the countries of Greater China (including Hong Kong, Macau and Taiwan) India,
Pakistan, Middle East, Switzerland, Austria, and the Philippines (collectively
referred as “Areas of Jurisdiction”). The terms of the Technology Transfer are
outlined in a Strategic Partnership Agreement between the Investor and the
Company in the form of Exhibit G hereto. Investor and the Company agree that any
utilization or deployment of the Company Technology shall be fully supported by
the Company Technology teams. These exclusive technology transfers and
utilization will be jointly implemented by the Investor and the Company during
the Option Period, and after the Second Closing, based on the following basic
understanding and parameters:
 
2.5.1  The Company will publish its original intellectual property in Europe.
Thereafter, the Investor will register the IP in any country in Europe selected
by the Investor within the Option Period with the understanding that the IP
registered in the name of the Company will remain in Escrow for the safekeeping
by the Company during the Option Period.
 
Upon the receipt by the Company of the proceeds from the Notes and/or Preferred
Shares, as applicable, the physical possession of the Company Technology shall
be delivered to the Investor who will license the Company Technology to the
Company for projects in the US with a fully paid license fee of US$1.00. The
Company Technology shall be owned jointly by the Company and the Investor, as
co-developers. Investor shall have the option to assign its interest in the
Company Technology to its Affiliates.
 
2.5.2  The consequence of applying the Company Technology in the market are: (i)
Investor will be paying the Company for the work in the Areas of Jurisdiction as
a contractor, and may elect through approval of the Board of Directors, to pay
the Company a fair and reasonable royalty from the profits realized in areas of
Jurisdiction as part of the promotional campaign of the Company in the US. (ii)
Any new intellectual property (“New IP”) developed from the work in the Areas of
Jurisdiction will be published and registered in any country selected by
Investor in Europe and shall be solely owned by Investor or its designate. In
the event that the Company desires to employ any of the techniques developed in
the Areas of Jurisdiction it must obtain a license from the Investor or its
designate on terms, including royalties, acceptable to Investor or its
designate.
 
2.5.3  Operational protocol and other formula developed or discovered in the
course of technology application that results in its optimization will be
treated and guarded as trade secrets. Such formula and protocols that result in
the optimization of basic Company Technology, and those obtained during the
course of the application in actual operation will be recorded in writing in the
form of journals containing the steps and chemicals used and operational
parameters (i.e. temperature, resident times, ORP, etc.) starting from the
chemical bench to the pilot stage and such other vital data and formula that
contributed to the optimization of technology use. These journals will be kept
confidential in Escrow and shall serve to recreate any process in the event the
operators and other important key personnel who have the sole knowledge of the
said formula become physically and mentally incapacitated. Such will address the
problem of delay, stoppage or intermittent stoppage of operations. A
compartmentalized protocol will be set according to the need of a particular
project.
 
 
-3-

--------------------------------------------------------------------------------

 
Investor shall have complete and unconditional access to the said Escrow
containing the journals and the trade secrets in the event of temporary or
permanent incapacity of key officers of the Company who have the full and
unrestricted knowledge of the protocols, formula and other trade secrets of the
company to avert the delay, disruption or stoppage of company operation or any
of its impending or pending projects.
 
2.6  The Company and the Investor will jointly determine the best strategy for
protecting the Company’s intellectual property and complete the filing of the
necessary applications and documentation in the various jurisdictions approved
by both the Company and the Investor.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to Investor that:
 
3.1  Organization and Qualification. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Delaware,
and has the requisite corporate power and authorization to own its properties
and to carry on its businesses as now being conducted or as is proposed to be
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership of property
or the nature of the business conducted by it or proposed to be conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
 
3.2  Subsidiaries. The subsidiaries of the Company are set forth on Schedule 3.2
(the “Subsidiaries”). Each of such Subsidiaries is duly organized and validly
existing in good standing under the laws of the jurisdiction in which it is
formed, and has the requisite corporate power and authorization to own its
properties and to carry on its businesses as now being conducted or as is
proposed to be conducted. Each of the Subsidiaries is duly qualified to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it or proposed to be
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.
 
3.3  Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Securities in accordance with the terms hereof.
The execution and delivery of the Agreement and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement, including, without limitation, the Certificate
of Designation for the Series B Preferred Stock, the Investor Rights Agreement,
the
 
 
-4-

--------------------------------------------------------------------------------

 
 Notes, the Security Agreement (as hereinafter defined), and the Warrant
(collectively, the “Transaction Documents”) by the Company and the consummation
by it of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Shares, the Notes and the Warrants,
and the reservation for issuance of the conversion shares issuable upon
conversion of the Preferred Shares, the Notes and/or the Warrant Shares issuable
upon exercise of the Warrants (individually and collectively, the “Conversion
Shares”) have been duly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors or from the staff, the creditors, the stockholders or the
warrant-holders of the Company. This Agreement and Transaction Documents have
been duly executed and delivered by the Company, and constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state,
local or provincial governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except such filings as have been made prior to the Closing, or
such post-closing filings as may be required under Rule 506 of Regulation D and
applicable state securities laws, which will be timely filed within the
applicable periods therefore. All such filings are listed on Schedule 3.3.
 
3.4  Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of (i) 250,000,000 shares of Common Stock, 70,242,963 of which
are issued and outstanding immediately prior to the Initial Closing, and (ii)
5,000,000 shares of Preferred Stock, of which as of the date hereof, 232,714
shares of Series A Preferred Stock are issued and outstanding. There is
disclosed on Schedule 3.4 the number of shares of Common Stock (x) issued and
outstanding, (y) reserved for issuance pursuant to the Company’s stock option
and purchase plans and (z) issuable and reserved for issuance pursuant to
securities (other than the Preferred Shares, the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, shares of Common Stock.
All of such outstanding or issuable shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as disclosed in
Schedule 3.4:
 
3.4.1  No shares of the Company’s capital stock are subject to preemptive rights
or any other similar rights or any liens or encumbrances granted or created by
the Company;
 
3.4.2  There are no outstanding debt securities issued by the Company;
 
3.4.3  There are no outstanding options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
3.4.4  There are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act (except this Agreement).
 
3.4.5  There are no outstanding securities or instruments of the Company, which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company.
 
3.4.6  There are no securities or instruments containing anti-dilution or
similar provisions and no such anti-dilution or similar provisions will be
triggered by the issuance of the option granted pursuant to Section 2.3 of this
Agreement or the issuance of the Securities as described in this Agreement.
 
3.4.7  The Company does not have any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement.
 
3.4.8  The Company does not currently own or control, directly or indirectly,
any interest in any other corporation, association, or other business entity.
The Company is not a participant in any joint venture, partnership or similar
arrangement.
 
3.5  Issuance of Stock. The Preferred Shares which are being issued to Investor
hereunder, when issued, sold and delivered in accordance with the terms hereof
for the consideration expressed herein, will be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof, and free of restrictions on transfer other than restrictions on
transfer under the Transaction Documents with Investor being entitled to all
rights accorded to a holder of Preferred Stock. Upon conversion or exercise of
the Preferred Shares, the Notes or the Warrants, as the case may be, the
Conversion Shares will be validly issued, fully paid and nonassessable and free
from all taxes, liens, charges and preemptive rights, with the holders thereof
entitled to all rights accorded to a holder of Preferred Stock or Common Stock,
as applicable. The number of shares of Common Stock and Preferred Shares that
have been duly authorized and reserved for issuance upon conversion of the
Preferred Shares and Notes, as applicable, and upon exercise of the Warrants is
set forth on Schedule 3.5. The issuance by the Company of the Securities is
exempt from registration under the Securities Act and will be issued in
compliance with all applicable federal and state securities laws.
 
3.6  No Conflicts. Except as disclosed in Schedule 3.6, the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby (including, without
limitation, the reservation for issuance and issuance of the Conversion Shares)
will not (i) result in a violation of the Company’s Certificate of Incorporation
or the Bylaws; (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company is a party;
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the Principal Market) applicable to the Company or by
which any property or asset of the Company is bound or affected. Except as
disclosed in Schedule 3.6, the Company is not in violation of any term of its
Certificate of
 
 
-6-

--------------------------------------------------------------------------------

 
Incorporation or Bylaws or its organizational charter or bylaws. Except as
disclosed in Schedule 3.6, the Company is not in violation of any term of or in
default under any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company. The business of the Company is not being conducted,
and shall not be conducted, in violation of any law, ordinance or regulation of
any governmental entity, except where such violation would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof. Except as disclosed in
Schedule 3.6, all consents, authorizations, orders, filings and registrations
which the Company is required to obtain as described in the preceding sentence
have been obtained or effected on or prior to the date hereof. The Company is
unaware of any facts or circumstances that might give rise to any of the
foregoing. The Company is not in violation of the listing requirements of the
Principal Market and has no actual knowledge of any facts or any reason to
believe that facts exist that would reasonably lead to delisting or suspension
of the Common Stock by the Principal Market in the foreseeable future.
 
3.7  SEC Documents; Financial Statements. Since December 31, 2004, except as set
forth on Schedule 3.7, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
filed prior to the date hereof (including all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein) being hereinafter referred to as the “SEC Documents”). A
complete and accurate list of the SEC Documents that have been filed by the
Company on EDGAR is set forth on Schedule 3.7. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents. None of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Neither the Company nor any of its officers, directors, employees
or agents have provided Investor with any material, nonpublic information.
 
3.8  Absence of Certain Changes. Except as disclosed in Schedule 3.8, since
December 31, 2003, there has been no material adverse change and no material
adverse development in the business, properties, assets, operations, results of
operations, financial conditions or prospects of the Company. The Company has
not taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. Except as disclosed in Schedule 3.8, since
December 31, 2004, the Company has not declared or paid any dividends, sold any
assets, individually or in the aggregate, in excess of $100,000 outside of the
ordinary course of business or had capital expenditures, individually or in the
aggregate, in excess of $100,000.
 
 
-7-

--------------------------------------------------------------------------------

 
3.9  Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors in their capacities as such, except as expressly set forth
in Schedule 3.9. Except as set forth in Schedule 3.9, to the knowledge of the
Company none of the directors or officers of the Company have been involved in
securities related litigation during the past five years. There is no action,
suit, proceeding or investigation pending or, to the Company’s knowledge,
currently threatened against the Company that questions the validity of the
Transaction Documents or the right of the Company to enter into them, or to
consummate the transactions contemplated hereby or thereby, or that might
result, either individually or in the aggregate, in any material adverse changes
in the assets, condition or affairs of the Company, financially or otherwise, or
any change in the current equity ownership of the Company, nor is the Company
aware that there is any basis for the foregoing. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company currently pending or which the
Company intends to initiate. The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefore known to the Company) involving the prior employment of
any of the Company’s employees, their use in connection with the Company’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.
 
3.10  No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the issuance of the Securities contemplated by this Agreement and as set
forth on Schedule 3.10, no event, liability, development or circumstance has
occurred or exists, or is contemplated to occur, with respect to the Company or
its business, properties, prospects, operations or financial condition, that
would be required to be disclosed by the Company under applicable securities
laws on a Form 8-K filed with the SEC or on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock, and which has not been publicly disclosed.
 
3.11  No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
 
3.12  Employee Relations. The Company is not a party to a collective bargaining
agreement, and the Company believes that its relations with its employees are
good. No executive officer (as defined in Rule 501(f) of the Securities Act) has
notified the Company that he intends to leave the Company or otherwise terminate
his employment with the Company. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters.
 
 
-8-

--------------------------------------------------------------------------------

 
3.13  Intellectual Property Rights. The Company owns or possesses total and
absolute rights and /or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights necessary to conduct its
businesses as now conducted or as proposed to be conducted in the future. Except
as set forth on Schedule 3.13, none of the Company’s trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets or other intellectual property rights have expired
or terminated, or are expected to expire or terminate within ten years from the
date of this Agreement. The Company does not have any knowledge of any
infringement by the Company of trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, trade secrets or other intellectual property rights of
others, or of any development of similar or identical trade secrets or technical
information by others and, except as set forth on Schedule 3.13, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company, regarding its trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, trade secrets, or infringement
of other intellectual property rights; and the Company is unaware of any facts
or circumstances which might give rise to any of the foregoing. The Company has
taken security measures to protect the secrecy, confidentiality and value of all
of its intellectual properties consistent with industry practices used by
comparable companies. Schedule 3.13 contains a complete list of all patents and
trademarks for which the Company has sought intellectual property protection
with the Patent and Trademark Office. There are no outstanding options,
licenses, or agreements of any kind relating to the foregoing, nor is the
Company bound by or a party to any options, licenses or agreements of any kind
with respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, proprietary rights and processes of any
other person or entity. The Company has not received any communications alleging
that the Company has violated or, by conducting its business, would violate any
of the patents, trademarks, service marks, trade names, copyrights, trade
secrets or other proprietary rights or processes of any other person or entity.
The Company is not aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of such employee’s best
efforts to promote the interest of the Company or that would conflict with the
Company’s business. Neither the execution or delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as proposed, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions, or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any such employee is now obligated. The Company does not believe it is or will
be necessary to use any inventions of any of its employees (or persons it
currently intends to hire) made prior to their employment by the Company.
 
 
-9-

--------------------------------------------------------------------------------

 
3.14  Environmental Laws. The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its businesses and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval. The Company is not in violation of any applicable statute, law or
regulation relating to the environment or occupational health and safety, and to
its knowledge, no material expenditures are or will be required in order to
comply with any such existing statute, law or regulation. Except as set forth on
Schedule 3.14, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or, to the Company’s knowledge, by
any other person or entity on any property owned, leased or used by the Company.
For the purposes of the preceding sentence, “Hazardous Materials” shall mean (a)
materials which are listed or otherwise defined as “hazardous” or “toxic” under
any applicable local, state, federal and/or foreign laws and regulations that
govern the existence and/or remedy of contamination on property, the protection
of the environment from contamination, the control of hazardous wastes, or other
activities involving hazardous substances, including building materials or (b)
any petroleum products or nuclear materials.
 
3.15  Title. The Company has good title to all property owned by it which is
material to the business of the Company free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3.15 or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company. Any real
property and facilities held under lease by the Company are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and facilities by the Company.
 
3.16  Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company reasonably believes to be prudent and customary in the businesses
in which the Company is engaged. The Company has not been refused any insurance
coverage sought or applied for and, except as set forth in Schedule 3.16, the
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.
 
3.17  Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its businesses, and the Company has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit. The Company is not in default in
any material respect under any of such permits, licenses or other similar
authority.
 
 
-10-

--------------------------------------------------------------------------------

 
3.18  Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
3.19  Tax Status. Except as set forth in Schedule 3.19, the Company (i) has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes), (ii)
has paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and for which the Company has made appropriate
reserves for on its books, and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations (referred to in clause
(i) above) apply. There are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.
 
3.20  Agreements. 
 
3.20.1  Except as set forth on Schedule 3.20, and other than the grant of stock
options disclosed on Schedule 3.4, none of the officers, directors, or employees
of the Company is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner, and there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors, affiliates, or any affiliate thereof.
 
3.20.2  Except as set forth in Schedule 3.20, there are no agreements,
understandings, instruments, contracts, proposed transactions, judgments,
orders, writs or decrees to which the Company is a party or by which it is bound
which may involve (i) obligations (contingent or otherwise) of, or payments to
the Company in excess of $25,000, or (ii) the license of any patent, copyright,
trade secret or other proprietary right to or from the Company or (iii)
provisions restricting or affecting the development, manufacture or distribution
of the Company’s products or services.
 
3.20.3  Except as set forth in Schedule 3.20, the Company has not (i) declared
or paid any dividends, or authorized or made any distribution upon or with
respect to any class or series of its capital stock, (ii) incurred any
indebtedness for money borrowed or any other liabilities individually in excess
of $25,000 or, in the case of indebtedness and/or liabilities individually less
than $25,000, in excess of $100,000 in the aggregate, (iii) made any loans or
advances to any person, other than ordinary advances for travel expenses, or
(iv) sold, exchanged or otherwise disposed of any of its assets or rights, other
than in the ordinary course of business. For the purposes of Sections 3.20.2
above and this Section 3.20.3, all indebtedness, liabilities, agreements,
understandings, instruments, contracts and proposed transactions involving the
same person or entity (including persons or entities the Company has reason to
believe are affiliated therewith) shall be aggregated for the purpose of meeting
the individual minimum dollar amounts of such subsections.
 
 
-11-

--------------------------------------------------------------------------------

 
3.20.4  The Company is not a party to and is not bound by any contract,
agreement or instrument, or subject to any restriction under its Certificate of
Incorporation or Bylaws, which materially adversely affects its business as now
conducted or as proposed to be conducted in the MR3 CFDD 03-20-05 report, its
properties or its financial condition.
 
3.20.5  Except as set forth in the Schedule 3.20, the Company is not a party to
and has not entered into any agreements in the past three (3) months (i) with
any representative of any corporation or corporations regarding the
consolidation or merger of the Company with or into any such corporation or
corporations, (ii) with any corporation, partnership, association or other
business entity or any individual regarding the sale, conveyance or disposition
of all or substantially all of the assets of the Company, or a transaction or
series of related transactions in which more than fifty percent (50%) of the
voting power of the Company is disposed of, or (iii) regarding any other form of
acquisition, liquidation, dissolution or winding up of the Company.
 
3.21  Disclosure. The Company has provided Investor with all the information
reasonably available to it which Investor has requested for deciding whether to
purchase the Securities and all information which the Company believes is
reasonably necessary to enable such Investor to make such decision. All
documents in relation to the Company supplied or to be supplied to Investor are
genuine or copies of genuine documents. Neither this Agreement nor any other
statements or certificates made or delivered in connection herewith contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading. To the Company’s
knowledge, there are no facts that, individually or in the aggregate, would have
a Material Adverse Effect that have not been set forth in this Agreement
(including the exhibits and schedules attached hereto).
 
3.22  Labor Agreements and Actions. The Company is not bound by or subject to
(and none of its assets or properties is bound by or subject to) any written or
oral, express or implied, contract, commitment or arrangement with any labor
union, and no labor union has requested or, to the knowledge of the Company, has
sought to represent any of the employees, representatives or agents of the
Company. There is no strike or other labor dispute involving the Company
pending, or to the knowledge of the Company threatened, which could have a
material adverse effect on the assets, properties, financial condition,
operating results, or business of the Company, nor is the Company aware of any
labor organization activity involving its employees. Except as set forth in
Schedule 3.22, the employment of each officer and employee of the Company is
terminable at the will of the Company. The Company has complied in all material
respects with all applicable state and federal equal employment opportunity laws
and with other laws related to employment. 
 
 
-12-

--------------------------------------------------------------------------------

 
3.23  Obligations to Related Parties. Except as set forth in Schedule 3.23,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company or its affiliates other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company and (iii) for other standard employee benefits made
generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). Except as set forth in the Schedule 3.23, none of the officers,
members of the Board of Directors or stockholders of the Company, or any members
of their families or their affiliates, are indebted to the Company or have any
direct or indirect ownership interest in any firm or corporation with which the
Company is affiliated or with which the Company has a business relationship, or
any firm or corporation which competes with the Company, except that officers,
directors and/or stockholders of the Company may own stock in publicly traded
companies which may compete with the Company. Except as set forth in Schedule
3.23, no officer, director or stockholder, or any member of their families or
their affiliates, is, directly or indirectly, interested in any contract with
the Company (other than such contracts as relate to any such person’s ownership
of capital stock or other securities of the Company). The Company is not liable
to make any payment to any officers, directors, stockholders or employee or
former officers, directors, stockholders or employee by way of damages (whether
for breach of contract or otherwise) or compensation for loss of office or
employment or for redundancy, pension, provident fund, superannuation or
retirement benefit funds, schemes or arrangements, protective awards, wrongful
dismissal or unfair dismissal or for failure to comply with any order for the
reinstatement or re-engagement of any officers, directors or employee or for any
other liability accruing from the termination of any contract of service or for
services. The Company is not a guarantor or indemnitor of any indebtedness of
any other person, firm or corporation.
 
3.24  Changes. Since December 31, 2004, and except as provided in Schedule 3.24,
there has not been:
 
3.24.1  any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements dated
December 31, 2004, except changes in the ordinary course of business that have
not been, in the aggregate, materially adverse;
 
3.24.2  any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the business, properties, prospects, or
financial condition of the Company;
 
3.24.3  any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;
 
3.24.4  any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and that is not material to the business, properties, prospects or
financial condition of the Company;
 
 
-13-

--------------------------------------------------------------------------------

 
3.24.5  any material change to a material contract or agreement by which the
Company or any of its assets is bound or subject;
 
3.24.6  any material change in any compensation arrangement or agreement with
any employee, officer, director or stockholder;
 
3.24.7  any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets;
 
3.24.8  any resignation or termination of employment of any officer or key
employee of the Company; and the Company is not aware of any impending
resignation or termination of employment of any such officer or key employee;
 
3.24.9  any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable;
 
3.24.10  any loans or guarantees made by the Company to or for the benefit of
its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
3.24.11  any declaration, setting aside or payment or other distribution in
respect to any of the Company’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Company;
 
3.24.12  to the Company’s knowledge, any other event or condition of any
character that might materially and adversely affect the business, properties,
prospects or financial condition of the Company; or
 
3.24.13  any arrangement or commitment by the Company to do any of the things
described in this Section 3.24.
 
3.25  Rights Agreement; Employee Benefit Plan. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.
Except as set forth in Schedule 3.25, the Company does not have any Employee
Benefit Plan as defined in the Employee Retirement Income Securities Act of
1974.
 
3.26  Confidential Information and Invention Assignment Agreements. Each
employee, consultant and officer of the Company has executed an agreement with
the Company regarding confidentiality and proprietary information substantially
in the form or forms delivered to the counsel for Investor. The Company is not
aware that any of its employees or consultants is in violation thereof, and the
Company will use its best efforts to prevent any such violation.
 
 
-14-

--------------------------------------------------------------------------------

 
3.27  Corporate Documents. The Certificate of Incorporation and Bylaws of the
Company are in the form provided to counsel for Investor and except as set forth
in Schedule 3.27, no amendments are contemplated. The copy of the minute books
of the Company provided to Investor’s counsel contains minutes of all meetings
of directors and stockholders and all actions by written consent without a
meeting by the directors and stockholders since the date of incorporation and
reflects all actions by the directors (and any committee of directors) and
stockholders with respect to all transactions referred to in such minutes
accurately in all material respects.
 
3.28  Real Property Holding Corporation. The Company is not a “United States
real property holding corporation” within the meaning of the Code and any
regulation promulgated thereunder.
 
3.29  Foreign Corrupt Practices. Neither the Company, nor any director, officer,
agent, employee or other person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company, used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.
 
3.30  No Undisclosed Liabilities. The Company has no liabilities or obligations
of any nature, whether accrued, absolute, contingent, unliquidated or otherwise,
except those disclosed or described in the SEC Documents, including the
financial statements and notes thereto included in the SEC Documents, and those
liabilities and obligations incurred in the ordinary course of business since
the last day covered by the financial statements included in the most recently
filed SEC Document listed on Schedule 3.7. 
 
3.31  Investment Company Act Status. The Company is not an “investment company”
or a company “controlled” by an “investment company” as those terms are defined
in the Investment Company Act of 1940, as amended. 
 
3.32  No Integrated Offering. Except as set forth on Schedule 3.32, neither the
Company, nor any of its affiliates, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Principal Market or any exchange or automated quotation system on which any
of the securities of the Company are listed or designated, nor will the Company
take any action or steps that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings.
 
 
-15-

--------------------------------------------------------------------------------

 
3.33  Certain Officers. Randall S. Reis is the current Chairman, Chief Financial
Officer and Secretary of the Company. William C. Tao, Ph.D. is the current Chief
Executive Officer of the Company.
 
3.34  Significant Stockholders. Set forth on Schedule 3.34 is a list of
stockholders each of whom is the record owner of 100,000 or more shares of the
Company’s Common Stock. There are no other record owners of 100,000 or more
shares of the Company’s Common Stock.
 
3.35  Key Employees. Each of the Company’s directors and officers and any Key
Employee (as defined below) are currently serving the Company in the capacity
disclosed in the SEC Documents. No Key Employee is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each Key Employee does not subject the Company to any material
liability with respect to any of the foregoing matters. No Key Employee has, to
the knowledge of the Company, any intention to terminate or limit his employment
with, or services to, the Company, nor is any such Key Employee subject to any
constraints which would cause such employee to be unable to devote his full time
and attention to such employment or services. For purposes of this Agreement,
“Key Employee” means the persons listed in Schedule 3.35 and any individual who
assumes or performs any of the duties of a Key Employee.
 
3.36  Listing. The Common Stock is currently listed for trading on the
Over-the-Counter Bulletin Board (the “OTCBB”). The Company is not in violation
of the listing requirements of the OTCBB, does not reasonably anticipate that
the Common Stock will be delisted by the OTCBB for the foreseeable future, and,
except as set forth in Schedule 3.36, had not received during 2003, 2004, or
2005 any notice regarding the possible delisting of the Common Shares from the
OTCBB. The Company shall secure the listing of the Stock on the OTCBB and on
each other national securities exchange, automated quotation system or
over-the-counter market upon which shares of Common Stock are then listed
(subject to official notice of issuance).
 
3.37  Anti-Takeover Provisions. The Company and its board of directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under its
Certificate of Incorporation or Bylaws or applicable law which is or could
become applicable to Investor as a result of the transactions contemplated by
this Agreement and the other Transaction Documents (the “Transactions”),
including, without limitation, the Company’s issuance of the Securities or any
other securities pursuant to the terms of this Agreement and any and all
Investor ownership of the Securities or any such other securities.
 
3.38  Acknowledgement Regarding Investor’s Purchase of the Securities. The
Company acknowledges and agrees that Investor is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the other
Transaction Documents and the Transactions, and that Investor is not (i) an
officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144 under the Securities Act (including any successor rule,
“Rule 144”) or (iii) to the actual knowledge of the Company (without any inquiry
of Investor), except as set forth on Schedule 3.38, a “beneficial owner” of more
than 5% of the Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act). The Company further acknowledges that Investor is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement or the other Transaction Documents and the
Transactions, and any advice given by Investor or any of its representatives or
agents in connection with this Agreement or the other Transaction Documents and
the Transactions is merely incidental to Investor’s purchase of the Securities.
The Company further represents to Investor that the Company’s decision to enter
into this Agreement and the other Transaction Documents has been based solely on
the independent evaluation by the Company and its representatives. 
 
 
-16-

--------------------------------------------------------------------------------

 
3.39  Legal Compliance. The Company shall conduct its business in compliance
with all laws, ordinances or regulations of governmental entities applicable to
such businesses, except where the failure to do so would not have a Material
Adverse Effect.
 
3.40  Variable Securities. Except as contemplated in this Agreement, so long as
Investor (or any of its respective affiliates) beneficially owns any Common
Stock, the Company shall not, without first obtaining the written approval of
Investor (which approval may be given or withheld by Investor in its sole
discretion), issue or sell any rights, warrants or options to subscribe for or
purchase Common Stock, or any other securities directly or indirectly
convertible into or exchangeable or exercisable for Common Stock, at an
effective conversion, exchange or exercise price that varies or may vary with
the market price of the Common Stock, including by way of one or more reset(s)
to any fixed price.
 
3.41  Representations and Warranties Effective as of Each Closing Date. The
representations and warranties of the Company set forth in this Section 3 will
be true, correct and complete on the Initial Closing and on each Closing Date as
if made as of that date.
 
4.  INVESTOR REPRESENTATIONS AND WARRANTIES.
 
Investor represents and warrants to the Company that:
 
4.1  Investment Purpose. Investor (i) is acquiring the Securities for Investor’s
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act.
 
4.2  Accredited Investor Status. Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
4.3  Reliance on Exemptions. Investor understands that the Securities are being
offered and sold to Investor in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of Investor to
acquire the Securities.
 
 
-17-

--------------------------------------------------------------------------------

 
4.4  Information. Investor and Investor’s advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company, including, without limitation, the information required to be delivered
to Investor under Rule 502(b)(2) of Regulation D as promulgated under the
Securities Act, and any other materials relating to the offer and sale of the
Securities that have been requested by Investor. Investor and Investor’s
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Investor understands that Investor’s investment in the Securities
involves a high degree of risk. Investor has sought such accounting, legal and
tax advice as Investor has considered necessary to make an informed investment
decision with respect to Investor’s acquisition of the Securities.
 
4.5  No Governmental Review. Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
4.6  Transfer or Resale. Investor understands that, except as provided in the
Transaction Documents: (i) the Securities have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) Investor delivers to the Company an opinion of
counsel, in a generally acceptable form, to the effect that the Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) Investor provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the Securities Act, as amended, (or a
successor rule thereto) (“Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and except as provided in
this Agreement (iii) neither the Company nor any other person is under any
obligation to register the Securities under the Securities Act or any state
securities laws.
 
4.7  Legends. Investor understands that the certificates or other instruments
representing the Securities and, until such time as the sale of the Securities
have been registered under the Securities Act, the stock certificates and other
instruments representing the Securities, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)
AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER THAT ACT.
 
 
-18-

--------------------------------------------------------------------------------

 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the
Securities are registered for resale under the Securities Act, (ii) in
connection with a sale transaction, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that a public
sale, assignment or transfer of the Securities may be made without registration
under the Securities Act, or (iii) such holder provides the Company with
reasonable assurances that the Securities can be sold pursuant to Rule 144
without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold.
 
4.8  Authorization; Enforcement; Validity. This Agreement has been duly and
validly authorized, executed and delivered on behalf of Investor and is a valid
and binding agreement of Investor enforceable against Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
4.9  Residency. Investor is a resident of that jurisdiction specified in its
address in Section 9.6.
 
4.10  Representations and Warranties Effective as of Closing Date. The
representations and warranties of Investor set forth in this Section 4 will be
true, correct and complete on the Initial Closing and on each Closing Date as if
made as of that date.
 
5.  COVENANTS. 
 
The Company covenants and agrees as set forth in Sections 5.1 through 5.10.
Investor covenants and agrees as set forth in Section 5.11.
 
5.1  Notice of Issuance. Promptly, and in any event within five (5) business
days after an officer of the Company obtains knowledge thereof, the Company
shall deliver to Investor written notice of the issuance of any capital stock of
the Company issued or issuable pursuant to the exercise, conversion or exchange
of stock options, rights to acquire stock or other equity securities or
securities convertible into stock or other equity securities, convertible notes,
warrants and other equity securities of the Company outstanding on the date
hereof.
 
5.2  Notice of Default or Litigation. Promptly, and in any event within five (5)
business days after an officer of the Company obtains knowledge thereof, the
Company shall deliver to Investor notice of (i) the occurrence of any event, act
or condition which constitutes a Default or Event of Default, (ii) any
litigation or governmental proceeding pending against the Company and (iii) any
other event which is likely to have a Material Adverse Effect. Each such notice
shall specify in reasonable detail the nature of the event, act, condition,
Default, Event of Default or proceeding and what action the Company is taking or
proposes to take with respect thereto.
 
 
-19-

--------------------------------------------------------------------------------

 
5.3  Books, Records and Inspections. The Company shall keep proper books of
record and account in which full, true and correct entries in conformity with
all requirements of law and with GAAP (except that all interim information shall
be subject to normal year-end adjustments) shall be made of all dealings and
transactions in relation to its business and activities. The Company shall
permit designated agents of Investor to visit and inspect any of the properties
of the Company, and to examine the books of account and records of the Company
and make copies thereof, and discuss the affairs, finances and accounts of the
Company with, and be advised as to the same by, its officers and independent
accountants, all during the Company’s normal business hours, upon prior notice
and to such extent as Investor may request.
 
5.4  Taxes. The Company shall pay when due all Taxes, except as contested in
good faith and by appropriate proceedings if adequate reserves have been
established with respect thereto.
 
5.5  Form D and Blue Sky. The Company agrees to file, at its expense, a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to Investor and their counsel promptly after the filing. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to Investor pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States, and shall provide evidence of any
such action so taken to Investor. The Company, at its expense, shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States.
 
5.6  Reporting Status. Until the date as of which Investor may sell all of the
Securities without restriction pursuant to Rule 144(k) promulgated under the
Securities Act (or successor thereto), the Company shall timely file all reports
required to be filed with the SEC pursuant to the Exchange Act and with any
Principal Market, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit termination.
 
5.7  Reservation of Shares. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, the number
of shares of Common Stock and Preferred Shares needed to provide for the
issuance of the shares of Securities upon the Initial Closing and any subsequent
Closings.
 
5.8  Listing. The Company shall promptly secure the listing of all of the Common
Stock upon each national securities exchange and automated quotation system, if
any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and shall maintain, so long as any other shares of Common
Stock shall be so listed, such listing of all Common Stock issuable under the
terms of the Warrant and the Transaction Documents. The Company shall maintain
the Common Stock’s authorization for quotation on the OTCBB (the “Principal
Market”). The Company shall not take any action that would be reasonably
expected to result in the delisting or suspension of the Common Stock from the
Principal Market, and the Company shall use best efforts to continue such
listing. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5.8.
 
 
-20-

--------------------------------------------------------------------------------

 
5.9  Filing of Form 8-K. On or before the second Business Day following the
execution of this Agreement and each Closing Date, the Company shall issue a
press release describing the material terms of the Transactions and shall also
file a Current Report on Form 8-K with the SEC describing the terms of the
transactions, as and to the extent required by the Exchange Act, and including
as exhibits to the Form 8-Ks this Agreement and other Transaction Documents.
 
5.10  Reservation of Common Stock. The Company shall at all time reserve and
keep available from its authorized shares of Common Stock, the maximum number of
shares that are issuable upon the conversion of the Preferred Stock and the
exercise of the Warrant. The Company shall promptly upon exercise of the
Warrant, issue to Investor the maximum number of shares that are issuable upon
exercise of the Warrant, and issue to Investor a new Warrant in the form of
Exhibit B.
 
5.11  Investor Covenants. Investor hereby covenants and agrees that it shall
comply with all prospectus delivery requirements under applicable law in
connection with the Securities as to which the legend referenced in Section 4.7
has been removed, and if a registration statement covering any such stock has
lapsed, been withdrawn or is otherwise ineffective, and the Company so requests
it shall tender certificates representing such previously registered stock held
by it to the Company (whereupon the Company shall promptly return to Investor
new certificates for such stock bearing a legend substantially similar to the
one referenced in Section 4.7), it being understood and agreed that Investor
shall in any case have the right to pursue any remedies it may have under any
applicable law or agreement if such lapse, withdrawal or ineffectiveness
constitutes a breach or violation of the Company’s obligations to Investor.
 
6.  DEFAULTS AND REMEDIES.
 
6.1  Events of Default. An “Event of Default” occurs if:
 
6.1.1  the Company fails to comply with any of the agreements or covenants
contained in, or otherwise breaches, the Certificate of Incorporation, the
Certificate of Designation for the Series B Preferred Stock, this Agreement or
any other agreement, covenant or provision contained in the Transaction
Documents and such failure continues for a period of ten days after an officer
of the Company obtains knowledge thereof;
 
6.1.2  any representation or warranty made by the Company under, relating to or
in connection with this Agreement shall be false or misleading when made;
 
6.1.3  the Company, pursuant to or within the meaning of any Bankruptcy Law,
commences a voluntary case or proceeding, consents to the entry of an order for
relief against it in an involuntary case or proceeding, consents to the
appointment of a Custodian of it or for all or substantially all of its
property, makes a general assignment for the benefit of its creditors, or
generally is unable to pay its debts as they become due;
 
 
-21-

--------------------------------------------------------------------------------

 
6.1.4  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that is for relief against the Company in an involuntary case or
proceeding, appoints a Custodian of the Company or for all or substantially all
of its property, or orders the liquidation of the Company;
 
6.1.5  except for liens or security interests described in Section 3.15, the
Company grants or agrees to grant to any Person a security interest in any
property of the Company; or
 
6.1.6  the Company fails for any reason to effect the registration of the
Securities pursuant to Section 1.2 of the Stockholder Agreement (as hereinafter
defined).
 
6.2  Remedies. If any Default or Event of Default occurs and is continuing,
Investor may proceed to protect and enforce its rights under this Agreement or
the Transaction Documents with respect to the Securities by exercising such
remedies as are available in respect thereof under this Agreement and/or the
Transaction Documents or under applicable law, either by suit in equity or by
action at law, or both, or to enforce the specific performance of any covenant
or other agreement contained in this Agreement or the Transaction Documents. No
remedy conferred in this Agreement upon Investor is intended to be exclusive of
any other remedy, and each and every remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.
 
6.3  Waiver of Past Defaults. Investor, by written notice to the Company, may
waive an existing Default or Event of Default and its consequences with respect
to the Securities; provided, however, that no such waiver will extend to any
subsequent or other Default or Event of Default or impair any right of Investor
which may arise as a result of the Default or Event of Default.
 
7.  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL OR BORROW.
 
The obligation of the Company hereunder to issue and sell the Preferred Shares
or issue the Promissory Note is subject to the satisfaction, at or before each
Closing Date, of each of the following conditions as to such Investor, and may
be waived by the Company at any time in its sole discretion:
 
7.1  Execution of Transaction Documents. Investor shall have executed this
Agreement and each other Transaction Document to which Investor is a party and
delivered the same to the Company.
 
7.2  Payment of Purchase Price. Investor shall have delivered to the Company the
full amount of the cash portion of Investor’s Purchase Price or amount of the
Notes by wire transfer in accordance with the Company’s written wiring
instructions.
 
7.3  Representations and Warranties True; Covenants Performed. The
representations and warranties of Investor shall be true and correct as of the
date when made and as of the Initial Closing and each subsequent Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which representations and warranties shall be true and
correct as of such date), and Investor shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Investor at or
prior to the Initial Closing and each subsequent Closing Date. 
 
 
-22-

--------------------------------------------------------------------------------

 
7.4  No Legal Prohibition. No statute, rule, regulation, executive order,
decree, ruling, injunction, action or proceeding shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which restricts or prohibits the consummation of
any of the transactions contemplated by this Agreement.
 
7.5  Amendment of Certificate of Incorporation. The parties hereto agree that
the Company’s Certificate of Incorporation or the by-laws shall not be amended
in any manner, which is inconsistent with the terms of this Agreement while this
Agreement remains in effect. To the extent that any provisions of this Agreement
shall conflict with any provision of the Company’s Certificate of Incorporation
or the by-laws, the parties agree that the provisions of this Agreement shall
supersede and the Company shall cause the Certificate of Incorporation or the
by-laws to be amended to comply with the provisions of this Agreement.
 
8.  CONDITIONS TO INVESTOR’S OBLIGATIONS TO PURCHASE OR LEND.
 
The obligation of Investor hereunder to purchase the Securities for which it is
subscribing from the Company hereunder, is subject to the satisfaction, at or
before the Initial Closing and at each subsequent Closing Date, of each of the
following conditions, provided that such conditions may be waived by Investor at
any time in Investor’s sole discretion:
 
8.1  Execution of Transaction Documents. The Company shall have executed this
Agreement and each other Transaction Document to which the Company is a party
and delivered executed originals of the same to Investor, and shall have filed
the Certificate of Designation for the Series B Preferred Stock in the form of
Exhibit C hereto.
 
8.2  Listing. The Common Stock shall be authorized for quotation and listed on
the OTCBB and trading in the Common Stock (or on the OTCBB generally) shall not
have been suspended by the SEC or the OTCBB, and there is no pending or
threatened or anticipated suspension.
 
8.3  Representations and Warranties True; Covenants Performed. The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Initial Closing and each subsequent Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date) and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to each Closing Date. Investor shall have received a certificate, executed by
the Chief Executive Officer of the Company after reasonable investigation, dated
as of the Closing Date to the foregoing effect and as to such other matters as
may reasonably be requested by Investor.
 
 
-23-

--------------------------------------------------------------------------------

 
8.4  No Legal Prohibition. No statute, rule regulation, executive order, decree,
ruling, injunction, action or proceeding shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which restricts or prohibits the consummation of any
of the transactions contemplated by this Agreement.
 
8.5  Legal Opinion. Investor shall have received an opinion of the Company’s
counsel, dated as of each Closing Date, in the form and substance acceptable to
Investor.
 
8.6  Corporate Approvals. Investor shall have received a copy of resolutions,
duly adopted by the Board of Directors of the Company, which shall be in full
force and effect at the time of the Closing, authorizing the execution, delivery
and performance by the Company of this Agreement and the other Transaction
Documents and the consummation by the Company of the Transactions, certified as
such by the Secretary or Assistant Secretary of the Company, and such other
documents they reasonably request in connection with the Closing, and any
subsequent Closing.
 
8.7  Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
required in connection with the lawful issuance and sale of the Securities
pursuant to this Agreement shall be obtained and effective as of each Closing
Date.
 
8.8  Board of Directors. As of the Initial Closing, the Board shall be comprised
of Randall S. Reis, William C. Tao, Ph.D. and Charles K. C. Chan or his
designate, and the officers shall be Randall S. Reis as Chairman of the Board,
William C. Tao, Ph.D as the Chief Executive Officer. As of the Loan Closing, the
Board shall be comprised of Randall S. Reis, William C. Tao, Ph.D., Charles K.
C. Chan, and two (2) additional members designated by the Investor.
 
8.9  Stockholder Agreement. At the Loan Closing, the Company, Investor and each
of management stockholders designated in Schedule 8.9 shall have executed and
delivered the Investor Rights and Stockholder Agreement (“Stockholder
Agreement”), in the form attached as Exhibit D hereto.
 
8.10  Secretary’s Certificate. The Secretary of the Company shall deliver to
Investor at the Initial Closing the Certificate certifying (i) the Certificate
of Incorporation of the Company, (ii) the Bylaws of the Company, and (iii)
Resolutions of the Board of Directors of the Company approving the Agreement and
the Transaction Documents.
 
8.11  Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at each Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Investor, and Investor (or its counsel) shall have received all such counterpart
original and certified or other copies of such documents as reasonably
requested. Such documents may include good standing certificates.
 
9.  MISCELLANEOUS.
 
9.1  Consent to Amendments. This Agreement may be amended, restated,
supplemented, modified or extended, and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
if, and only if, prior to taking any such action or omitting to perform any such
act, the Company shall have obtained the written consent of Investor to such
amendment, restatement, supplement, modification, extension, action, or omission
to act.
 
 
-24-

--------------------------------------------------------------------------------

 
9.2  Form, Registration, Transfer and Exchange of Certificates; Lost
Certificates. The Company shall cause its transfer agent to keep a register in
which it shall provide for the registration of its securities and of transfers
of its securities or any portions thereof. Upon surrender of any certificate for
registration or transfer of such securities at the principal office of the
transfer agent, the transfer agent shall, within three Business Days of such
surrender and provided it can do so without violating Applicable Law, execute
and deliver one or more new certificates of like tenor, which new securities
shall be registered in the name of such transferee or transferees.
 
9.3  Entire Agreement. This Agreement, the Transaction Documents, and the other
agreements and instruments furnished pursuant hereto or in connection herewith
constitute the full and entire agreement and understanding between Investor and
the Company, and supersede all prior written or oral agreements and
understandings relating to the subject matter hereof.
 
9.4  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.
 
9.5  Successors and Assigns. All covenants and agreements in this Agreement by
or on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto (including, without
limitation, any Transferee). Investor may assign any and all of its rights under
this Agreement, and the Securities to any Transferee and upon such assignment
the Transferee shall be entitled to all of the rights of Investor hereunder to
the same extent as if the Transferee were an original party hereof, provided
that the Transferee agrees to be bound by any covenants, restrictions or
limitations applicable to Investor under this Agreement and the other
Transaction Documents.
 
9.6  Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given if transmitted by telecopier with receipt
acknowledged, or upon delivery, if delivered personally or by recognized
commercial courier with receipt acknowledged, or upon the expiration of 72 hours
after mailing, if mailed by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
 
If to the Company, at:
If to the Investor, at:
Dr. William C. Tao
Charles K. C. Chan
Chief Executive Officer
Managing Director
MR3 Systems, Inc.
MRD Holdings Inc.
435 Brannan Street, Suite 200
The Naaman’s Building Suite 206
San Francisco, California 94107
305 Silverside Rd
 
DE 19810 Wilmington, Delaware USA
   

or at such other address or addresses as Investor or the Company, as the case
may be, may specify by written notice given in accordance with this Section 9.6.
 
 
-25-

--------------------------------------------------------------------------------

 
9.7  Accounting Terms. For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to them by generally
accepted accounting principles (“GAAP”) in the United States and all accounting
determinations hereunder or pursuant hereto shall be made, and all financial
statements required to be delivered by the Company hereunder shall be prepared
in accordance with generally accepted accounting principles in the United States
applied on a consistent basis.
 
9.8  Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are for convenience of reference only and do not constitute a
part of this Agreement and are not to be considered in construing or
interpreting this Agreement.
 
9.9  Exhibits and Disclosure Schedules. The Exhibits and the Schedules attached
hereto are incorporated herein and shall be an integral part of this Agreement.
 
9.10  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.
 
9.11  Survival. The warranties and representations of the Company and Investor
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement, and each Closing Date and any investigation of the
subject matter thereof made by or on behalf of Investor.
 
9.12  Remedies. In the event of any litigation relating to this Agreement or the
Securities, each party shall bear its own fees, costs, and expenses, including
without limitation fees and expenses of attorneys and accountants and all fees,
costs and expenses of appeals. None of the rights, powers or remedies conferred
under this Agreement or the Securities shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.
 
9.13  Governing Law and Choice of Forum. In all respects, including all matters
of construction, validity and performance, this Agreement and the rights and
obligations arising hereunder shall be governed by, and construed and enforced
in accordance with, the laws of the State of California applicable to contracts
made and performed in such state, without regard to principles thereof regarding
conflicts of laws. The parties hereby consent, in any dispute, action,
litigation or other proceeding concerning the Transaction Documents (including
arbitration) to the jurisdiction of the courts of California, with the County of
San Francisco being the sole venue for the bringing of the action or proceeding.
 
9.14  Indemnification. The Company shall indemnify and hold harmless Investor,
its respective Affiliates and their respective officers, directors, partners and
members (collectively, the “Investor Indemnitees”), from and against any and all
claims, losses, damages and liabilities, and agrees to reimburse Investor
Indemnitees for all reasonable out-of-pocket expenses (including without
limitation the reasonable fees and expenses of legal counsel), in each case
promptly as incurred by Investor Indemnitees and to the extent arising out of or
in connection with:
 
 
-26-

--------------------------------------------------------------------------------

 
9.14.1  any misrepresentation, omission of fact or breach of any of the
representations or warranties by the Company contained in this Agreement, the
annexes, schedules or exhibits hereto or any instrument, agreement or
certificate entered into or delivered by the Company pursuant to this Agreement;
 
9.14.2  any failure by the Company to perform in any material respect its
respective covenants, agreements, undertakings or obligations set forth in this
Agreement, the annexes, schedules or exhibits hereto or any instrument,
agreement or certificate entered into or delivered by the Company pursuant to
this Agreement; or
 
9.14.3  any action instituted against Investor by any stockholder of the Company
who is not an Affiliate of Investor, with respect to any of the transactions
contemplated by this Agreement;
 
9.14.4  any action, suit, proceeding, inquiry or investigation disclosed in
Schedule 3.9, and/or
 
9.14.5  any taxes or other payments due to any taxing authorities, including,
without limitation, those disclosed on Schedule 3.19.
 
9.15  Representation by Counsel. Each party represents and warrants that it has
been represented by independent counsel in the negotiation of this Agreement,
its Exhibits and Schedules.
 
9.16  WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION AND UNDERSTANDING THEY ARE WAIVING A CONSTITUTIONAL RIGHT, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO, THIS
AGREEMENT, THE SECURITIES AND/OR ANY RELATED AGREEMENT OR THE TRANSACTIONS
COMPLETED HEREBY OR THEREBY.
 
[Signatures on following page.]


 
-27-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized representatives as of the date first
written above.
 
“COMPANY”
MR3 SYSTEMS, INC., a Delaware corporation

 


By:  /s/ William C. Tao, PhD
Its: Chief Executive Officer
 
 
By:  /s/ Randall S. Reis
Its:  Chairman of the Board
 
 
“INVESTOR”
MRD HOLDINGS INC., a Delaware corporation

 
 
By:  /s/ Charles K. C. Chan
Its:  Managing Director
 
 


 
-28-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
CONVERTIBLE PROMISSORY NOTE
 
 
 
 
 


 
-29-

--------------------------------------------------------------------------------

 
EXHIBIT B
 
WARRANTS I
 
 
 
 
 




 
-30-

--------------------------------------------------------------------------------

 
EXHIBIT C
 
CERTIFICATE OF DESIGNATION
 
 
 
 


 
-31-

--------------------------------------------------------------------------------

 
EXHIBIT D
 
INVESTOR RIGHTS AND STOCKHOLDER AGREEMENT
 
 
 
 
 


 
-32-

--------------------------------------------------------------------------------

 
EXHIBIT E
 
SECURITY AGREEMENT


 
-33-

--------------------------------------------------------------------------------

 
EXHIBIT F
 
DEFINITIONS
 
“Affiliate” has the meaning specified in Rule 405 under the Securities Act.
 
“Applicable Laws” means any federal, state or local statute, law, rule,
regulation or ordinance applicable to the Company or its business, including,
without limitation, laws relating to franchise, building, zoning, health,
sanitation, safety or labor relations, and any order, ruling, judgment or decree
of any court, governmental agency or authority or self-regulatory agency which
is binding on the Company or its properties.
 
“Bankruptcy Law” means Title 11 of the U.S. Code or any similar Federal or state
law for the relief of debtors.
 
“Board of Directors” means the board of directors of any Person.
 
“Business Day” means any day except Saturday, Sunday and any day, which either
is a legal holiday under the laws of the State of California or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close.
 
“Certificate of Incorporation” means the Certificate of Incorporation and any
Certificate of Designation, Preferences and Rights of the Company, as filed with
the Secretary of State of the State of Delaware on June 14, 1999, and as amended
on November 5, 2004.
 
“Common Stock” means the common stock, $0.01 par value per share, of the
Company.
 
“Company Technology” means the MR3 technology itself, the collective
technologies and intellectual property rights of the company necessary to ensure
the basic, and optimum application of the MR3 technology.
 
“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.
 
“Default” means any event which is, or after notice or lapse of time or both
would be, an Event of Default.
 
“ERISA” means the Employee Retirement Income Securities Act of 1974, as amended,
and the rules and regulations promulgated thereunder, all as the same shall be
in effect at the time.
 
“Escrow Agent” has the meaning ascribed to such term in the Escrow Agreement.
 
“Escrow Agreement” means that certain Escrow Agreement, dated the date hereof,
along the Company, the Escrow Agent and the Investor substantially in the form
attached hereto as Exhibit E.
 
 
-34-

--------------------------------------------------------------------------------

 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
 
“GAAP” means generally accepted accounting principles and practices set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board.
 
“Material Adverse Effect” means an adverse effect on the Company’s ability to
satisfy its covenants or obligations to Investor under this Agreement or the
other Transaction Documents or, with respect to any Person, a material adverse
effect on the condition (financial or otherwise), business, results of
operations, prospects or properties of that Person.
 
“Notes” means the Secured Convertible Promissory Notes issued by the Company at
the Second Closing and any subsequent closing, if applicable.
 
“Person” means any individual, trustee, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, limited liability partnership, public benefit corporation,
institution, entity or government.
 
“Registrable Securities” has the meaning given to it in the Stockholder
Agreement.
 
“SEC” means the Securities and Exchange Commission or any other Federal agency
at the time administering the Securities Act.
 
“Preferred Stock” means the shares of the Company’s Series B Convertible
Preferred Stock issuable to Investor under Section 2 of this Agreement. Each
share of Preferred Shares shall be convertible into Common shares of the Company
at the rate of twenty-five (25) Common shares for each share of Preferred
Shares.
 
“Securities” means the Preferred Shares, the Notes and the Warrants issuable to
the Investor hereunder and the Conversion Shares issuable upon conversion or
exercise thereof.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.
 
“Subsidiary” and “Subsidiaries” means any Person of which more than 50% of the
total voting power of shares of capital stock (or equivalent interest in a
limited liability company or other entity) entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, officers or
trustees thereof, is at the time owned in the aggregate, directly or indirectly,
by the Company or its Subsidiaries.
 
“Taxes” means any income, excise, sales, use, stamp or franchise taxes and any
other taxes, fees, duties, levies, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, whether Federal, state, local or
foreign, together with any interest and penalties and additions to tax.
 
“Transferee” means any direct or indirect transferee of all or any part of the
Securities.
 
“Warrant Shares” means the shares of the Company’s Common Stock issuable upon
exercise of the Warrants.


 
-35-

--------------------------------------------------------------------------------

 
EXHIBIT G
 
STRATEGIC PARTNERSHIP AGREEMENT
 


 
 
 
 


 
-36-

--------------------------------------------------------------------------------

 
DISCLOSURE SCHEDULES
 


 
SCHEDULE 3.2 Reference CFDD Section II(A)(1) & IV(A)(2)(a)
 
SCHEDULE 3.3 None - Not Applicable
 
SCHEDULE 3.4 Reference CFDD Section I(A)
 
SCHEDULE 3.6 Reference CFDD Section V(H)
 
SCHEDULE 3.7 Reference CFDD Section V(L)
 
SCHEDULE 3.8 Reference CFDD Section V(L)(2)(d) & V(L)(3)(a)
 
SCHEDULE 3.9 Reference CFDD Section V(A) & V(B)
 
SCHEDULE 3.10 Reference CFDD Section V(B)
 
SCHEDULE 3.13 Reference CFDD Section II(B)(1) & V(A)
 
SCHEDULE 3.14 Reference CFDD Section V(L)(2)(c)(page F-26)
 
SCHEDULE 3.15 Reference CFDD Section V(G)
 
SCHEDULE 3.16 Reference CFDD Section V(D)
 
SCHEDULE 3.19 Reference CFDD Section V(E)
 
SCHEDULE 3.20 Reference CFDD Section IV(B)(2) & V(J)(1)
 
SCHEDULE 3.23 Reference CFDD Section IV(B)(2) & V(J)(1)
 
SCHEDULE 3.26 Reference CFDD Section IV(F)(1)
 
SCHEDULE 3.28 Reference CFDD Section V(H)
 
SCHEDULE 3.33 None - Not Applicable
 
SCHEDULE 3.35 Reference CFDD Section V(F)
 
SCHEDULE 3.36 Reference CFDD Section IV(D)
 
SCHEDULE 3.37 Reference CFDD Section V(C)
 
SCHEDULE 3.39 None - Not Applicable
 
 
-37-

--------------------------------------------------------------------------------

 


 




 
STOCK PURCHASE AND LOAN OPTION AGREEMENT
 
by and among
 
MR3 SYSTEMS, INC.
 
and
 
MRD HOLDINGS INC.
 
Dated as of May 30, 2005






 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
Page

1.
DEFINITIONS.
1
     
2.
PURCHASE AND SALE OF COMPANY SECURITIES - LOAN OPTION.
1

 
2.1
Purchase Price
1
 
2.2
Closing; Delivery
2
 
2.3
Option
2
 
2.4
Second Closing
2
 
2.5
Jurisdictions, Technology Transfer, Protection and Access To Trade Secrets
3
 
2.6
Joint Best Strategy.
4



3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
4

 
3.1
Organization and Qualification
4
 
3.2
Subsidiaries
4
 
3.3
Authorization; Enforcement; Validity
4
 
3.4
Capitalization
5
 
3.5
Issuance of Stock
6
 
3.6
No Conflicts
6
 
3.7
SEC Documents; Financial Statements
7
 
3.8
Absence of Certain Changes
7
 
3.9
Absence of Litigation
8
 
3.10
No Undisclosed Events, Liabilities, Developments or Circumstances
8
 
3.11
No General Solicitation
8
 
3.12
Employee Relations
8
 
3.13
Intellectual Property Rights
9
 
3.14
Environmental Laws
10
 
3.15
Title
10
 
3.16
Insurance
10
 
3.17
Regulatory Permits
10
 
3.18
Internal Accounting Controls
11
 
3.19
Tax Status
11
 
3.20
Agreements.
11
 
3.21
Disclosure
12
 
3.22
Labor Agreements and Actions
12
 
3.23
Obligations to Related Parties
13
 
3.24
Changes
13
 
3.25
Rights Agreement; Employee Benefit Plan
14
 
3.26
Confidential Information and Invention Assignment Agreements
14
 
3.27
Corporate Documents
15
 
3.28
Real Property Holding Corporation
15
 
3.29
Foreign Corrupt Practices
15
 
3.30
No Undisclosed Liabilities
15
 
3.31
Investment Company Act Status
15

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
Page


 
3.32
No Integrated Offering
15
 
3.33
Certain Officers
16
 
3.34
Significant Stockholders
16
 
3.35
Key Employees
16
 
3.36
Listing
16
 
3.37
Anti-Takeover Provisions
16
 
3.38
Acknowledgement Regarding Investor’s Purchase of the Securities
16
 
3.39
Legal Compliance
17
 
3.40
Variable Securities
17
 
3.41
Representations and Warranties Effective as of Each Closing Date
17



4.
INVESTOR REPRESENTATIONS AND WARRANTIES.
17

 
4.1
Investment Purpose
17
 
4.2
Accredited Investor Status
17
 
4.3
Reliance on Exemptions
17
 
4.4
Information
18
 
4.5
No Governmental Review
18
 
4.6
Transfer or Resale
18
 
4.7
Legends
18
 
4.8
Authorization; Enforcement; Validity
19
 
4.9
Residency
19
 
4.10
Representations and Warranties Effective as of Closing Date
19



5.
COVENANTS.
19

 
5.1
Notice of Issuance
19
 
5.2
Notice of Default or Litigation
19
 
5.3
Books, Records and Inspections
20
 
5.4
Taxes
20
 
5.5
Form D and Blue Sky
20
 
5.6
Reporting Status
20
 
5.7
Reservation of Shares
20
 
5.8
Listing
20
 
5.9
Filing of Form 8-K
21
 
5.10
Reservation of Common Stock
21
 
5.11
Investor Covenants
21



6.
DEFAULTS AND REMEDIES.
21

 
6.1
Events of Default
21
 
6.2
Remedies
22
 
6.3
Waiver of Past Defaults
22



7.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL OR BORROW.
22

 
7.1
Execution of Transaction Documents
22
 
7.2
Payment of Purchase Price
22
 
7.3
Representations and Warranties True; Covenants Performed
22
 
7.4
No Legal Prohibition
23
 
7.5
Amendment of Certificate of Incorporation
23

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
Page

8.
CONDITIONS TO INVESTOR’S OBLIGATIONS TO PURCHASE OR LEND.
23

 
8.1
Execution of Transaction Documents
23
 
8.2
Listing
23
 
8.3
Representations and Warranties True; Covenants Performed
23
 
8.4
No Legal Prohibition
24
 
8.5
Legal Opinion
24
 
8.6
Corporate Approvals
24
 
8.7
Qualifications
24
 
8.8
Board of Directors
24
 
8.9
Stockholder Agreement
24
 
8.10
Secretary’s Certificate
24
 
8.11
Proceedings and Documents
24



9.
MISCELLANEOUS.
24

 
9.1
Consent to Amendments
24
 
9.2
Form, Registration, Transfer and Exchange of Certificates; Lost Certificates
25
 
9.3
Entire Agreement
25
 
9.4
Severability
25
 
9.5
Successors and Assigns
25
 
9.6
Notices
25
 
9.7
Accounting Terms
26
 
9.8
Descriptive Headings
26
 
9.9
Exhibits and Disclosure Schedules
26
 
9.10
Counterparts
26
 
9.11
Survival
26
 
9.12
Remedies
26
 
9.13
Governing Law and Choice of Forum
26
 
9.14
Indemnification
26
 
9.15
Representation by Counsel
27
 
9.16
Waiver of Jury Trial
27



EXHIBITS
Exhibit A CONVERTIBLE PROMISSORY NOTE
Exhibit B WARRANTS I
Exhibit C CERTIFICATE OF DESIGNATION
Exhibit D INVESTOR RIGHTS AND STOCKHOLDER AGREEMENT
Exhibit E SECURITY AGREEMENT
Exhibit F DEFINITIONS
Exhibit G STRATEGIC PARTNERSHIP AGREEMENT
 
Disclosure Schedules
 
 
 
-iii-

--------------------------------------------------------------------------------

 